Case: 20-60639     Document: 00516137241         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 20, 2021
                                  No. 20-60639                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Roher Ottoniel Barrios-Escobar,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 028 768


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Roher Ottoniel Barrios-Escobar, a native and citizen of Guatemala,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal from the denial of his asylum application.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60639        Document: 00516137241             Page: 2      Date Filed: 12/20/2021




                                         No. 20-60639


           This court reviews the final decision of the BIA and will only consider
   the immigration judge’s decision where it influenced the decision of the BIA.
   Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Factual findings are
   reviewed under the substantial evidence standard and legal questions de
   novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). Under
   the substantial evidence standard, Barrios-Escobar must show that “the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Id. at 518 (internal quotation marks and citation omitted); see 8
   U.S.C. § 1252(b)(4)(B). Whether an applicant is eligible for asylum is a
   factual finding. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (citations omitted).
           To be eligible for asylum, Barrios-Escobar must show that he is unable
   or unwilling to return to his home country “because of persecution or a well-
   founded fear of persecution on account of,” as relevant here, “membership
   in a particular social group [PSG].” 8 U.S.C. § 1101(a)(42)(A); see also 8
   U.S.C. § 1158(b)(1). 1 A cognizable PSG must: (1) consist of persons who
   share a common immutable characteristic; (2) be defined with particularity;
   and (3) be socially visible or distinct within the society in question. See Matter
   of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014).
           Substantial evidence supports the BIA’s decision that Barrios-
   Escobar’s proposed PSG—“expatriates from North America”—is not
   cognizable because it lacks the required particularity. See Orellana-Monson,




           1
             Although Barrios-Escobar mentioned withholding of removal before the BIA and
   it affirmed the Immigration Judge’s decision, it addressed only the asylum claim. To the
   extent Barrios-Escobar is seeking withholding of removal on appeal, a petitioner who fails
   to meet the necessary standard for asylum also fails to meet the higher standard for
   withholding of removal. See Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020);
   INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). Thus, we need not address this issue
   further.



                                               2
Case: 20-60639     Document: 00516137241          Page: 3   Date Filed: 12/20/2021




                                   No. 20-60639


   685 F.3d at 518-19. Barrios-Escobar has not shown that his proposed group
   is more than a “catch all” of persons fearing persecution. See id.
          DENIED.




                                         3